                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION
CHARLES NANCE                                                                        PLAINTIFF
v.                                                                      No. 1:19-CV-210-SA-RP
CITY OF WEST POINT, et al.                                                       DEFENDANTS


                  ORDER OVERRULING OBJECTIONS AND ADOPTING
                         REPORT AND RECOMMENDATION

       The pro se plaintiff, Charles Nance, an inmate in the custody of the Mississippi

Department of Corrections, alleges in this §1983 complaint that the defendants have violated his

constitutional rights. Specifically, Nance alleges that the defendants have harassed him on

multiple occasions because he has a history of interracial relationships and that the defendants’

actions are driven by racial bias. Magistrate Judge Roy Percy entered a Report and

Recommendation on February 4, 2020. ECF doc. 21. On February 19, 2020, Nance filed

Objections to the Report and Recommendation. ECF doc. 25.

       The Court finds that Plaintiff’s arguments in his Objections lack merit and the objections

should be overruled for the reasons stated in the Report and Recommendation, which the Court

approves and adopts as its opinion.

       THEREFORE, it is hereby ORDERED that:

       (1) the Plaintiff’s Objections to the Report and Recommendation of the U.S. Magistrate

           Judge are OVERRULED;

       (2) the Report and Recommendation is APPROVED and ADOPTED as the opinion of

           this Court;

       (3) the claims challenging the selective prosecution involving Brittney Williams, the

           search of Nance’s mother’s home in 2014 or 2015, Nance’s arrest on his cousin’s
   porch, the incident in which an individual known only as “Will” shot him, and for

   racial discrimination during the arrest and prosecution of Nance are DISMISSED

   with prejudice as untimely filed;

(4) all claims against Hoodie Lee, the City of West Point Police Department, and the

   Clay County Sheriff’s Department are DISMISSED with prejudice;

(5) all claims that the defendants’ actions against several of his girlfriends violated his

   constitutional rights are DISMISSED with prejudice for lack of standing;

(6) all claims against Sheriff Eddie Scott are DISMISSED with prejudice;

(7) the remaining claims against Officer Terry Scott and Kyle Eve regarding three

   instances of illegal search and seizure shall proceed.

SO ORDERED this the 9th day of April, 2020.



                                               /s/ Sharion Aycock
                                               UNITED STATES DISTRICT JUDGE




                                          2
